Citation Nr: 0914674	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  06-16 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post- traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and G.S.



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1981 to January 1984.  Receipt of the Combat 
Infantryman Badge is indicated by the record.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington which denied the Veteran's claims of 
entitlement to service connection for Meniere's syndrome, 
tinnitus, and PTSD.  The Veteran disagreed with the RO's 
decisions and perfected an appeal as to each issue.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Acting Veterans Law Judge at the 
Seattle RO in February 2009.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.  

During his February 2009 personal hearing, the Veteran, 
through his representative, raised the issue of service 
connection for an acquired psychiatric disorder, other than 
PTSD.  The Veteran argued that his dysthymic disorder was 
caused by his active military service, to include in-service 
stressor events.  The RO has not considered this theory of 
entitlement.  Service connection for PTSD is considered under 
the distinct criteria of 38 C.F.R. § 3.304(f) rather than the 
more general criteria found under 38 C.F.R. § 3.303.  As 
such, the issue of entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD, is referred 
to the RO for appropriate consideration.

Issues not on appeal

The above-referenced January 2005 rating decision also 
granted the Veteran's claim of entitlement to service 
connection for a left biceps tear, which the RO rated 10 
percent disabling effective June 22, 2004.  To the Board's 
knowledge, the Veteran has not disagreed with the RO's 
assessments.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

Additionally, the Board notes that the Veteran recently filed 
a claim of entitlement to service connection for an injury to 
his upper back in February 2009.  This issue has not been 
adjudicated, and thus it is not ripe for appellate review.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO].  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed Meniere's syndrome and his military 
service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed tinnitus and his military service.

3.  The competent medical evidence of record does not support 
a finding that PTSD currently exists.


CONCLUSIONS OF LAW

1.  Meniere's syndrome was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008). 


2.  Tinnitus was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008). 

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for Meniere's syndrome, 
tinnitus, and PTSD, to include an acquired psychiatric 
disorder.  
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated July 30, 2004 and October 20, 2004 including evidence 
of "a relationship between your disability and an injury, 
disease, or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
July and October 2004 letters, whereby the Veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised in the letters that VA 
would assist him with obtaining relevant records from any 
Federal agency, including records from the military and VA 
Medical Centers.  The Veteran was also advised in the October 
2004 letter that a VA examination would be provided if 
necessary to decide his claim.  With respect to private 
treatment records, both letters informed the Veteran that VA 
would make reasonable efforts to obtain non-Federal evidence.  
Included with the July 2004 letter were copies of VA Form 21-
4142, Authorization and Consent to Release Information, and 
the letter asked that the Veteran complete such so that the 
RO could obtain private records on his behalf.  

The July 2004 letter further emphasized: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the October 2004 VCAA letter, pages 3 and 
4.  

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the July 2004 VCAA letter, page 3; see also the October 
2004 VCAA letter, page 1.  However, the Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments [which 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008], among other things, removed the 
notice provision requiring VA to request the Veteran to 
provide any evidence in the Veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a March 20, 2006 letter from the RO.  In any event, 
because the Veteran's claims are being denied, elements (4) 
and (5) are moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in January 2005.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March 2006 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  As noted above, 
the Veteran testified before the undersigned Acting Veterans 
Law Judge in February 2009, and has pointed to no prejudice 
or due process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the Veteran in the timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the Veteran's service treatment records, 
service personnel records, and VA and private treatment 
records have been associated with the claims folder.  
Additionally, the Veteran was afforded VA audiological and 
PTSD examinations in November 2004.  The Veteran has 
identified no additional evidence. 

At the February 2009 hearing, the Veteran's representative in 
essence argued that the November 2004 PTSD VA examination 
report [which did not diagnose the Veteran with PTSD] was 
outdated, and that the Veteran "probably might need a new 
examination" to determine if the Veteran has since developed 
PTSD.            See the February 2009 hearing transcript, 
page 12.  The Court has specifically held that the mere 
passage of time does not trigger VA's duty to provide an 
additional medical examination.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 182-3 (2007).  Moreover, as detailed 
further in the analysis, VA outpatient records dated after 
the November 2004 VA examination also fail to indicate a PTSD 
diagnosis.  In fact, they indicate a current diagnosis of 
dysthymia.  See the June 23, 2006 VA outpatient treatment 
record.  Accordingly, under the circumstances of this case, a 
more contemporaneous VA examination is not warranted.  As the 
Court has stated, VA's "duty to assist is not a license for 
a 'fishing expedition' to determine if there might be some 
unspecified information which could possibly support the 
claim."  See Gobber v. Derwinski, 2 Vet.App. 470, 472 
(1992); see also Counts v. Brown, 6 Vet.App. 473, 478-79 
(1994).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has retained the services of a representative, and he 
presented testimony before the Board at a personal hearing in 
February 2009.

The Board notes that at the February 2009 hearing the 
undersigned Acting Veterans Law Judge granted the Veteran a 
60 day continuance to obtain and supply more medical 
evidence.  The Veteran has not submitted any additional 
evidence.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  



Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2008).

1.  Entitlement to service connection for Meniere's syndrome.

Analysis

The Board notes that "Meniere's disease is 'a disorder of 
the membranous labyrinth of the inner ear that is marked by 
recurrent attacks of dizziness, tinnitus, and deafness.'  
Webster's Medical Desk Dictionary 422 (1986)."  See Cromley 
v. Brown, 7 Vet.App. 376, 377 (1995).  

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  

In this case, it is undisputed that the Veteran now has 
Meniere's syndrome, which is evidenced by a December 2002 
private treatment record of Dr. A.W., and a November 2004 VA 
audiological examination report.  Hickson element (1), 
current disability, is therefore satisfied.  

With respect to Hickson element (2), in-service disease and 
injury, the Board will separately address disease and injury.

Concerning in-service disease, the Veteran's service 
treatment records were completely normal with respect to the 
Veteran's ears.  His January 5, 1984 separation physical 
examination was pertinently negative as to Meniere's 
syndrome.  During service, he voiced no complaints of 
dizziness or hearing loss.  See the Veteran's January 5, 1984 
Report of Medical History [indicating that the Veteran had 
not experienced dizziness, fainting spells, ear trouble, or 
hearing loss.]

Concerning in-service injury, the Board concedes that as a 
veteran of combat [as indicated by his receipt of the Combat 
Infantryman Badge], the Veteran was exposed to loud noises in 
service, and sustained in-service acoustic trauma.          
See 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d) 
(2008).   
However, no objective medical evidence of record in this case 
suggests that acoustic trauma is in fact a precursor to 
Meniere's syndrome.  The Board points out that acoustic 
trauma and noise exposure sustained in service are not, in 
and of themselves, disabilities subject to service connection 
under VA regulations.  As noted in the definition above, 
Meniere's syndrome is a disease affecting the inner ear that 
manifests in symptoms such as dizziness and vertigo, as well 
as deafness or tinnitus.  Indeed the medical evidence of 
record currently shows that the Veteran has left ear hearing 
loss and tinnitus related to the Veteran's Meniere's disease, 
but not to the Veteran's presumed acoustic trauma in service.  
See the November 9, 2004 VA examiner's report, page 2.  
Accordingly, in-service acoustic trauma is not an "injury" 
pertinent to the Veteran's Meneire's syndrome service-
connection claim.

Further, Meniere's syndrome was diagnosed eighteen years 
after the Veteran separated from service, and the Veteran 
received no treatment for his disability in the interim 
years.  See the December 2, 2002 private treatment report of 
Dr. A.W.  The Board places great weight on probative value on 
the absence of relevant medical evidence for the period from 
1984 to 2002.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) [affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition]; Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000).  

In light of the fact that no evidence of Meniere's disease 
exists in-service, and that the Veteran was not diagnosed 
with Meniere's disease for eighteen years following service, 
the Board finds that Hickson element (2) is not established, 
and the Veteran's claim fails on this basis alone.  

For the sake of completeness, the Board will also address 
element (3), medical nexus.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide in the alternative].

A November 2004 VA examination report specifically stated 
that the Veteran's Meniere's disease "is not service-
related."  See the November 2004 VA examiner's report, page 
2.  The VA examiner noted the presence of hearing loss in his 
left ear, but related it to the Veteran's Meniere's syndrome.  

There is no competent medical evidence of record to the 
contrary.  The Veteran has been accorded ample opportunity to 
furnish medical and other evidence in support of his claim; 
he has not done so.  See 38 U.S.C.A. § 5107 (West 2002) [it 
is a claimant's responsibility to support a claim of 
entitlement to VA benefits].

To the extent that the Veteran himself or his representative 
contends that a medical relationship exists between his 
current Meniere's syndrome and service, their opinions are 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Any such statements offered in 
support of the Veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.       
See also Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claim fails on this basis as well.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
Meniere's syndrome.  Hickson elements (2) and (3) have not 
been met.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to service connection for tinnitus.

Relevant law and regulations

The law and regulations generally pertaining to direct 
service connection have been set forth above and will not be 
repeated.  

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.





Analysis

The Veteran contends that his tinnitus is due to in-service 
noise exposure and acoustic trauma, specifically from 
exposure to machine gun fire as an infantryman and in 
service.  See, e.g., the February 2009 hearing transcript, 
pages 15 and 16.  

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson, supra. 

There is medical evidence that the Veteran currently has 
tinnitus, which was noted by Dr. A.J.S. in February 2003.  
See the February 6, 2003 private outpatient clinic note of 
Dr. A.J.S.  Hickson element (1) has therefore been satisfied.  

With respect to Hickson element (2), in-service disease and 
injury, the evidence of record indicates that the Veteran is 
a veteran of combat, as shown by his receipt of the Combat 
Infantryman Badge, as noted above.  The combat presumptions 
are therefore applicable, and in-service exposure to noise 
and acoustic trauma is presumed.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.304(d) (2008).  Accordingly, for 
the Veteran's tinnitus claim alone, Hickson element (2) is 
satisfied.  

With respect to crucial Hickson element (3), medical nexus, 
the November 2004 VA examiner determined that the Veteran's 
tinnitus was not related to his military service, but to his 
Meniere's syndrome, for which service connection is being 
denied by the Board as discussed above.  There is no 
competent medical evidence to the contrary.  The Veteran has 
been accorded ample opportunity to furnish medical and other 
evidence in support of his claim; he has not done so.                 
See 38 U.S.C.A. § 5107 (West 2002) [it is a claimant's 
responsibility to support a claim of entitlement to VA 
benefits].

To the extent that the Veteran himself or his representative 
contends that a medical relationship exists between his 
current tinnitus and service, their opinions are entitled to 
no weight of probative value.  See Espiritu, supra.   

To the extent that the Veteran is presenting an argument 
based on continuity of symptomatology; that is, that he had 
tinnitus in service and continuously thereafter, the Board is 
of course aware of the provisions relating to continuity of 
symptomatology, discussed above.  See 38 C.F.R. § 3.303(b) 
(2008).  However, there is no competent medical evidence 
supporting this argument.  Indeed, the Veteran himself stated 
that symptoms of tinnitus began in 1991.  See the Veteran's 
May 2004 Statement in Support of Claim.  As was noted above, 
tinnitus was not identified in service and it was initially 
diagnosed eighteen years after service.  In the interim, 
there were no complaints of, or treatment for tinnitus.  

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  Accordingly, service connection may not be 
established via continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).

Hickson element (3), medical nexus, has also not been 
satisfied, and the claim fails on that basis alone.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
tinnitus.  Hickson element (3) has not been met.  Therefore, 
the benefit sought on appeal is accordingly denied.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD), to include an acquired psychiatric 
disorder.  

Relevant law and regulations

Current disability

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2008).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Action Ribbon, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2008).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence which supports and does not contradict the veteran's 
testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau at 395-396 (1996); Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).

Analysis

In substance, the Veteran contends that his duties as an Army 
infantryman exposed him to circumstances where he witnessed 
wounded and deceased soldiers, as well as to combat 
situations which have led to PTSD.

Turning first to Hickson element (2), in-service stressor, as 
noted above the Veteran is a recipient of the Combat 
Infantryman Badge, and therefore the Veteran's lay testimony 
regarding the reported stressors [witnessing wounded and 
deceased soldiers while serving in Grenada] must be accepted 
as conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  Accordingly Hickson element (2) is fulfilled.  

Moving to crucial Hickson element (1), current disability, no 
medical evidence in the record on appeal indicates the 
Veteran currently has PTSD.  After conducting a thorough 
examination of the Veteran, the November 2004 VA examiner 
specifically indicated "[n]o diagnosis for PTSD; [Veteran's] 
reported symptoms . . . do not currently meet DSM-IV 
diagnostic criteria."  See the November 2004 VA examiner's 
report, page 3.  Further, a June 2004 VA outpatient treatment 
record indicates that the Veteran has "PTSD symptoms, 
mild," but does not affirmatively diagnose PTSD.  As noted 
above, the Veteran's more recent VA outpatient treatment 
records are also pertinently negative for PTSD.  

The Veteran has presented no medical evidence indicating a 
current PTSD diagnosis.  The Board adds that the Veteran has 
had ample opportunity to secure medical evidence in his favor 
and submit the same to VA.  As noted above, the undersigned 
Active Veterans Law Judge granted the Veteran a 60 day 
continuance to submit additional medical evidence.  He has 
not done so.  See 38 U.S.C.A.          § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits].

To the extent that the Veteran himself believes that he 
currently has PTSD, it is well established that lay persons 
without medical training, such as the Veteran, are not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu, supra.  
The Veteran's statements offered in support of his PTSD claim 
are not competent medical evidence and do not serve to 
establish the existence of a current disability. 

In the absence of any diagnosed PTSD, service connection may 
not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed 
disability does not exist].  Accordingly, Hickson element (1) 
has not been met, and the Veteran's claim fails on this basis 
alone.

For the sake of completion, with respect to Hickson element 
(3), in the absence of a competent current PTSD diagnosis, 
medical nexus would be an impossibility.  The Board notes 
that though the Veteran does not currently have PTSD, the 
medical evidence of record does show that the Veteran 
currently has an acquired psychiatric disorder, dysthymia.  
See the Veteran's June 23, 2006 VA outpatient treatment 
report.  The Veteran's representative has recently argued 
that in the absence of an actual PTSD diagnosis, the 
Veteran's dysthymia should be considered as a direct result 
of the Veteran's in-service stressor events.  See the 
February 2009 hearing transcript, pages 10 and 11.  As noted 
above, this issue has been referred to the RO for appropriate 
consideration.

Accordingly, in the absence of any medical evidence linking 
the Veteran's claimed PTSD or currently diagnosed dysthymia 
to his military service, Hickson element (3) remains 
unfulfilled, and the Veteran's claim fails on this basis as 
well.  
In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
PTSD, to include an acquired psychiatric disorder.  Hickson 
elements (1) and (3) have not been met.  Therefore, 
the benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for Meniere's syndrome is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


